—Order, Supreme Court, New York County (Elliott Wilk, J.), entered February 19, 1997, granting defendants’ motion for summary judgment, unanimously affirmed, without costs.
Documentary evidence before the motion court established conclusively that plaintiff was both the general employee of de*5fendant 20 East 35 Owners Corp., the owner of the premises at which plaintiff was employed, and the special employee of defendant Dwelling Managers, Inc., the agent retained by the owner defendant to manage said premises. This being the case, the motion court properly concluded that plaintiffs receipt of workers’ compensation benefits constituted his exclusive remedy against either employer defendant for his work-related injury, and, concomitantly, that this action for damages is barred (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Olsen v We’ll Manage, 214 AD2d 715, 716, lv denied 86 NY2d 706). Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.